PER CURIAM:
Nancy L. Doyle appeals the district court’s order granting summary judgment in favor of Rite Aid Corporation in her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Doyle v. Rite Aid Corp., No. 1:08-cv-01106-RDB, 2010 WL 445387 (D.Md. Feb. 1, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.